DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/08/2021 has been entered.
 
Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 5 – 8, 15, 17 – 18 and 20
Cancelled: Claim 3  
Added: None
Therefore Claims 1 – 2 and 4 – 20 are now pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 2 and 4 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues: Hayashi, Kim Wang nor Choi discloses:  wherein the data link line, the power link line, and the dummy pattern are comprised of a metal
Examiner respectfully disagrees with the applicant in that previously used prior art reference Wang teaches wherein the data link line (220) and the dummy pattern (330) are comprised of a metal (Paragraph [0081 & 0090]) and newly found prior art reference Gang teaches that power link line (82a, 84a and 86) is comprised of a metal (Paragraph [0043]);
Since applicant’s arguments were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 5 – 7, 15 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi US Publication 2004/0084740 A1 in view of Kim US Publication 2013/0002527 A1 in further view of Wang et al., US Publication 2018/0211982 A1 in further view of Gang et al., US Publication 2013/0106817.

With regards to Claims 1 and 15, Hayashi discloses: A display device (Title, Abstract and FIGS 1 & 18, electronic module), comprising: 
a substrate (FIG 2, 10 & 50) including a display area (FIG 2, 12) in which pixels are arranged (Paragraph [0116]) and a non-display area (16, 18, 20, 22 & 34 – all areas that is surrounding 12) outside the display area (12); 
a plurality of gate lines (FIG 5, 90 – scanning lines) and data lines (94 – signal lines) in the display area (FIG 5, shows this feature);
a data link line (58) positioned in the non-display area (16, 18, 20, 22 & 34) on the buffer layer to deliver a signal to the pixels (Paragraph [0124]); 
a power link line (54) spaced apart from the data link line (58) at a selected distance in the non-display area on the buffer layer to deliver power to the pixels (Paragraph [0123]); and 
a dummy pattern (FIG 4, 80 & 82) positioned between the data link line (58) and the power link line (54) in the non-display area (16, 18, 20, 22 & 34).  
wherein the dummy patterns (80 & 82) are electrically disconnected (it shows it floating) from the plurality of data link lines (58) and the power link line (54).  

on the buffer layer to compensate heat characteristic deviation between the substrate and the buffer layer,
 wherein the data link line, the power link line, and the dummy pattern are comprised of a metal, and 
Kim discloses: a buffer layer (FIG 2, 103) on the substrate (FIG 2, 100);
a data link line (FIG 2, 112 and/or 115) positioned in the non-display area (II – peripheral region) on the buffer layer to deliver a signal to the pixels (Paragraph [0124]); 
a power link line (112 and/or 115) spaced apart from the data link line (58) at a selected distance in the non-display area on the buffer layer to deliver power to the pixels
on the buffer layer (103) to compensate heat characteristic deviation between the substrate and the buffer layer (Paragraph [0039] – teaches that the buffer layer 103 can control a heat transfer rate of a subsequent crystallization process), 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a buffer layer on the substrate; on the buffer layer to compensate heat characteristic deviation between the substrate and the buffer layer in Hayashi’s invention as taught by Kim’s invention.
The motivation for doing so would have been in order to improve a flatness of an upper face of the first substrate 100 when the upper face of the first substrate 100 is relatively uniform (Kim’s invention Paragraph [0039]).
wherein the data link line (220) and the dummy pattern (330) are comprised of a metal (Paragraph [0081 & 0090])
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the data link line and the dummy pattern are comprised of a metal in Hayashi’s modified invention as taught by Wang’s invention.
The motivation for doing so would have been in order to improve the quality of the display device.
Gang discloses: power link line (82a, 84a and 86) is comprised of a metal (Paragraph [0043]);
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of power link line is comprised of a metal in Hayashi’s modified invention as taught by Gang’s invention.
The motivation for doing so would have been in order to prevent parasitic capacitance and improve the display quality (Gang’s invention Paragraph [0008]).

With regards to Claims 5 and 17, Choi fails to explicitly disclose: wherein the dummy pattern (176) is disposed at a layer corresponding to a layer in which the data link line is disposed (FIGS 2 – 4, shows that both are on the same layer).  
	Wang explicitly discloses: wherein the dummy pattern (FIG 5, 300) is disposed at a layer corresponding to a layer in which the data link line is disposed (Paragraph [0071 – 0073]).  

The motivation for doing this would have been so that the dummy lines to protect the signal lines (Wang’s invention Paragraph [0006]). 

With regards to Claims 6 and 18, Choi fails to disclose: a plurality of data routing lines (FIG 2, 134) arranged at the non-display area (all areas outside 112), each of the plurality of data routing lines (134) is connected to a respective one of the plurality of data link lines (D), 
wherein the dummy pattern (176) is disposed at a layer corresponding to a layer in which the data routing line is disposed (FIGS 2 – 4, shows that both are on the same layer).  
Wang discloses: wherein the dummy pattern (FIG 5, 300) is disposed at a layer corresponding to a layer in which the data routing line is disposed (Paragraph [0071 – 0073]).  

With regards to Claim 7, Wang discloses: wherein the dummy pattern (300) includes: 
a first dummy pattern (FIG 5, 310) at a layer corresponding to the data link line (Paragraph [0071 – 0073]); and 

wherein the first dummy pattern (310) and the second dummy pattern (320) are connected through a dummy contact hole penetrating the insulating layer.  
Wang fails to disclose: wherein the first dummy pattern and the second dummy pattern are connected through a dummy contact hole penetrating the insulating layer.
Choi discloses: dummy pad part (FIG 2, 178) are connected through a dummy contact hole (272 & 276) penetrating the insulating layer (Paragraph [0079 – 0081]).    

With regards to Claim 16, Wang discloses: wherein each of the plurality of dummy patterns includes a first dummy pattern (310) located at a first layer and a second dummy pattern (320) located at a second layer, the second layer disposed on the first layer (FIG 6B and Paragraph [0085]).  

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi US Publication 2004/0084740 A1 in view of Kim US Publication 2013/0002527 A1 in further view of Wang et al., US Publication 2018/0211982 A1 in further view of Gang et al., US Publication 2013/0106817 in further view of Choi US Publication 2006/0001792 A1.

With regards to Claim 2, Hayashi fails to explicitly disclose: wherein the dummy pattern includes a metal material.  

Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the dummy pattern includes a metal material in Hayashi’s invention as taught by Choi’s invention.
The motivation for doing this would have been in order to prevent defects, such as corrosion of the testing pad and damage of the pixel circuit, at a subsequent fabricating process.
 
With regards to Claim 4, Choi discloses: a pad (FIG 4, 176) disposed in the non-display area (FIG 4, area A); and 
a data routing line (174) connecting the data link line (134) and the corresponding pad (FIG 4, shows this feature) in the non-display area (FIG 4, area A), 
wherein the data link line (134) and the data routing line (174) are connected through a data contact hole (contact hole) penetrating at least one insulating layer (interlaying insulator) interposed therebetween (Paragraph [0079]). 
 
Claims 8, 9 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi US Publication 2004/0084740 A1 in view of Kim US Publication 2013/0002527 A1 in further view of Wang et al., US Publication 2018/0211982 A1 in further view of Gang et al., US Publication 2013/0106817 in further view of Park et al., US Publication 2018/0342572 A1.

With regards to Claims 8 and 19, Wang discloses: further comprising an auxiliary dummy pattern (310) is comprised of metal overlapping the power link line at a layer corresponding to the data link line and the dummy pattern (Paragraph [0071 – 0073]), and the auxiliary dummy pattern (310) (Paragraph [0071 – 0073]), 
Wang fails to disclose: an auxiliary dummy pattern overlapping the power link line
wherein the auxiliary dummy pattern is electrically connected to the power link line through an auxiliary dummy contact hole penetrating the insulating layer.    
Park discloses: an auxiliary dummy pattern (FIG 9, DAP1) overlapping the power link line (ELVDD) 
wherein the auxiliary dummy pattern (DAP1) is electrically connected to the power link line (ELVDD) through an auxiliary dummy contact hole (DCH1) penetrating the insulating layer (Paragraph [0263 – 0265])
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of an auxiliary dummy pattern overlapping the power link line, wherein the auxiliary dummy pattern is electrically connected to the power link line through an auxiliary dummy contact hole penetrating the insulating layer in Wang’s invention as taught by Park’s invention.
The motivation for doing this would have been in order to provide a display device having uniform luminance regardless of regions.

With regards to Claim 9, Hayashi discloses: wherein: the dummy pattern is electrically floated (FIG 4, shows 80 & 82 is floating); and 
the auxiliary dummy pattern (DAP1) is supplied with the power from the power link line(Paragraph [0263 – 0265]).  

With regards to Claim 20, Park discloses: wherein the auxiliary dummy patterns (DAP1) are comprised of metal (Paragraph [0262 – 064]).

Claims 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi US Publication 2004/0084740 A1 in view of Kim US Publication 2013/0002527 A1 in further view of Wang et al., US Publication 2018/0211982 A1 in further view of Gang et al., US Publication 2013/0106817 in further view of Choi US Publication 2006/0001792 A1 in further view of Park et al., US Publication 2017/0358641 A1.

With regards to Claim 10, Choi discloses: further comprising a power routing line (144b & 146) extended from the power link line (140 & 142), 
wherein the non-display area (all areas outside 112) includes: 
a link area (130 & 150) in which the data link line (134) and the power link line (140 & 142) are disposed and a data contact hole (FIG 9D, 272 & 276) connecting the data link line and the data routing line is positioned (Paragraph [0081]);  
25Choi fails to disclose: bending area along which the data routing line and the power routing line are extended; and 

Park discloses: bending area (FIG 1, BA) along which the data routing line (50) and the power routing line (ELVDD) are extended (Paragraph [0040]); and 
a pad area (FIG 1, PP) in which the pad is disposed (Paragraph [0053]), and wherein the substrate is configured to be bent toward the back of the display device at the bending area (FIG 10, shows this feature).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of bending area along which the data routing line and the power routing line are extended; and a pad area in which the pad is disposed, and wherein the substrate is configured to be bent toward the back of the display device at the bending area in Hayashi’s invention as taught by Park’s modified invention.
The motivation for doing this would have been in order to improve the display quality and reduce power consumption (Paragraph [0006])

With regards to Claim 11, Hayashi discloses: wherein the dummy pattern (FIG 1, 80 & 82) is positioned at the link area (FIG 1, 50 – which is the substrate in which all the routing lines are connected to the IC chip).  

With regards to Claim 12, Park discloses: further comprising an open hole (FIGS 2 & 3, shows a plurality of open holes in the bending area) penetrating at least one of insulating layers (Paragraph [0062]) interposed between the data routing line or 

With regards to Claim 13, Park fails to disclose: wherein at least one of the data routing line and the power routing line has a plane shape of a zigzag in the bending area (FIG 2, shows lops in overlaps).
However Examiner take Official Notice that it is old and well known in the art for either the power routing lines or the data routing lines to have a zigzag shape in the bending area.  
The motivation for this would have yielded predictable results.

With regards to Claim 14, Park discloses: wherein at least one of the data routing line or the power routing line has a shape branched in a plurality of patterns in the bending area (FIGS 2 & 3).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625